Citation Nr: 1004563	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-37 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus and plantar fasciitis. 

(The issue of entitlement to service connection for a skin 
disorder was the subject of a separate decision of the Board 
dated January 8, 2010.]


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted service connection for 
bilateral pes planus and bilateral plantar fasciitis.  A 10 
percent disability rating was assigned, effective from July 
10, 2003.  

This matter was previously before the Board in November 
2008.  In a November 2008 decision, the Board denied the 
Veteran's claim for an initial rating in excess of 10 
percent for the disabilities at issue.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  While the matter was 
pending before the Court, in August 2009, the Veteran's 
attorney and a representative of VA's Office of General 
Counsel filed a Joint Motion for Remand.  In the Joint 
Motion, the parties indicated that a remand was necessary 
"because the Board did not properly apply the provisions of 
38 C.F.R. § 4.71a Diagnostic Code 5276."  See the August 
2009 Joint Motion at page 1.  

In an August 2009 order, the Court vacated the Board's 
November 2008 decision and remanded the matter for 
readjudication in light of the Joint Motion. 


FINDING OF FACT

The Veteran's bilateral pes planus and plantar fasciitis are 
manifested by complaints of pain, discomfort, swelling on 
use, and cramping; examination of the Veteran's feet 
revealed pain on manipulation and use accentuated, inward 
bowing Achilles tendon alignment, pronation, and a weight 
bearing line medial to the great toe. 




CONCLUSION OF LAW

The criteria for a 30 percent initial rating for service-
connected  bilateral pes planus and plantar fasciitis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Because the August 2007 rating decision on appeal granted 
the veteran's claim for service connection for bilateral pes 
planus and plantar fasciitis, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the August 2007 initial rating assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
38 C.F.R. § 3.159(b)(3) (2009).  Rather, the veteran's 
appeal as to the initial rating assignment here triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating the 
disability at issue (38 C.F.R. § 4.71a, DC 5276 and 5284), 
and included a description of the rating formulas for all 
possible schedular ratings under these diagnostic codes.  
The appellant was thus informed of what was needed not only 
to achieve the next- higher schedular rating, but also to 
obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating 
for the service-connected disability at issue.

Nevertheless, the Board observes that the Veteran was 
informed of the evidentiary requirements for an increased 
rating in a letter from the RO dated October 10, 2007, 
including a request for evidence that the service-connected 
disability had gotten worse. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced October 2007 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

The Veteran and his representative have not raised any VCAA 
notice concerns.  It is abundantly clear that the Veteran 
through his representative is fully aware of what is 
required under the VCAA.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development 
will aid the Veteran]; see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) [VA has no further duty to notify a 
Veteran of the evidence needed to substantiate his claim, or 
to assist him in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim].  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records along with post-service 
VA treatment and assessment records.  In addition, the 
claims file contains reports of multiple VA medical 
examinations.  

The claims folder also contains the Veteran's statements in 
support of his claim.  The Board has carefully reviewed his 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in July 2007, 
January 2004, and September 2003.  The reports of these 
examinations reflect that the examiners recorded the 
Veteran's current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record, and 
pertinent to the rating criteria.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  While the record does not reflect that the 
January 2004 examiner reviewed the Veteran's claims folder, 
the Veteran is not prejudiced thereby as the examiner 
considered medical history as reported by the Veteran which 
is consistent with that contained in the Veteran's claims 
folder.  

The Board notes that the Veteran's representative, in a 
November 2007 statement, argued that the Veteran was not 
afforded an adequate VA examination.  Specifically, the 
Veteran's representative stated that "the medical 
examination is inadequate because it did not appropriately 
consider [the Veteran's] lay statements" concerning his 
symptoms, and "it did not actually test for the criteria 
employed to deny a higher disability evaluation."  The Board 
finds no indication that any of the VA examinations failed 
to consider the Veteran's lay statements.  In fact, each VA 
examination report lists the Veteran's complaints and 
details the history of the Veteran's bilateral foot 
disability as explained to the examiner by the Veteran.  
Further, there is no evidence that any of the VA examiners 
failed to examine the Veteran for criteria that would merit 
a higher disability evaluation.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is 
a separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).



Specific rating criteria

Bilateral pes planus will be rated as noncompensable when it 
is mild, with symptoms relieved by built-up shoe or arch 
support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, will be rated as 10 
percent disabling, whether bilateral or unilateral.

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral.

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or 
appliances) will be rated as 50 percent disabling where 
bilateral.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

The words "moderate," "severe," "pronounced" and "marked" 
are not defined in the VA Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just." See 38 C.F.R. § 4.6 (2009). The Board observes in 
passing that 'moderate' is generally defined as "tending 
toward the mean or average amount or dimension."  
See Merriam-Webster's Collegiate Dictionary, 798 (11th 
2003).  "Severe" is generally defined as "of a great degree: 
serious." Id. at 1140. 

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance. 38 C.F.R. § 4.40 (2009). Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing. 38 
C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The Court remand

The August 2009 Joint Motion, as adopted by the Court's 
August 19, 2009 Order, stated that "the Board did not 
properly apply the provisions of 38 C.F.R. § 4.71a 
Diagnostic Code 5276."  See the August 2009 Joint Motion, 
page 1.  Specifically, the parties observed that "[e]ach 
rating within [Diagnostic Code] 5276 contains a descriptive 
label followed by a list of symptoms that would entitle a 
claimant to that rating."  Id. page 4.  The Joint Motion 
asserted that, in the November 2008 decision, the Board 
applied the descriptive label as a modifier to the listed 
symptoms.  As such, the parties found that the Board's 
rationale for denying the Veteran's claim was not adequate 
and prevented effective judicial review. 

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or 
bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis of the Veteran's 
claim of entitlement to service connection has been 
undertaken with that obligation in mind.

Analysis

Assignment of diagnostic code

The Veteran's bilateral flatfoot has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 [flat feet].  
The Board can identify no more appropriate diagnostic code, 
and the Veteran has pointed to none.

Schedular rating

As noted in the law and regulations section above, to 
warrant a 30 percent disability, there must be objective 
evidence showing a bilateral flat foot disability 
characterized by marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, [and] characteristic callosities.  

The Board initially observes that the Joint Motion did not 
indicate any disagreement with the Board's previous 
recitation of the facts underlying this claim.

During the July 2007 VA examination, the Veteran indicated 
that his feet become symptomatic with prolonged weight-
bearing activities.  He described being able to walk a 
quarter of a mile, and being able to tolerate standing for 
10 to 15 minutes at a time.  The VA examiner noted that the 
Veteran experiences plantar fasciitis at times in the 
mornings, including "pain and stiffness into the plantar 
aspects of the feet bilaterally."  In terms of treatment, 
the Veteran stated that he uses molded orthotics in each 
shoe, and that he has undergone a number of foot injections.  
The VA examiner noted that the frequency of the Veteran's 
foot joint disease flare-ups was weekly or more often, and 
that the usual duration of such flare-ups was less than one 
day.

Upon physical examination of the Veteran's left foot, the VA 
examiner noted objective evidence of tenderness at the 
plantar aspect of the foot and into the arch and heel.  
There was no evidence of abnormal weight bearing, no skin or 
vascular foot abnormality, and no evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  The Veteran had 
inward bowing Achilles tendon alignment while weight-
bearing, but this was found to be correctible with 
manipulation.  No forefoot or midfoot malalignment was 
found, however a moderate amount of pronation was noted.  
The VA examiner noted that no arch was present in the 
Veteran's foot, and that the location of his weight bearing 
line was medial to the great toe.  The physical findings 
with regard to the Veteran's right foot were noted to be the 
same as those of the left foot.  X-rays of both feet taken 
at the July 2007 VA examination showed small bilateral 
calcaneal spurs but otherwise normal feet.  The diagnosis at 
that time was bilateral pes planus and bilateral plantar 
fasciitis.

Prior to the July 2007 VA examination, the Veteran had been 
seen for a VA examination in January 2004.  The January 2004 
VA examiner also noted that the Veteran wears orthotic 
inserts and has had foot injections.  The Veteran stated 
that his feet hurt in the morning and during the day if he 
performs extra walking.  Upon examination, the Veteran had 
moderate flat feet with mild discomfort on palpation of the 
heels.  The diagnosis at that time was also bilateral pes 
planus and bilateral plantar fasciitis.

At the September 2003 VA examination, the Veteran stated 
that he had gone to a podiatrist and had arches made for his 
feet.  The Veteran noted that he was able to walk up to one 
mile, but that his feet cramp up when walking at any 
distance. An X-ray was taken of the left foot prior to this 
examination; it showed a tiny bone spur but otherwise normal 
left foot.  The VA examiner noted "considerable pes planus," 
but no other gross abnormalities, and stated that the 
Veteran can move his forefoot well.  There was mild to 
moderate pain on palpation of the plantar aspect of the 
calcaneus on both of the Veteran's feet, and the diagnosis 
was bilateral pes planus and bilateral plantar fasciitis.

In addition to VA compensation and pension examinations, the 
Board notes that the Veteran sought treatment for his feet 
at the Grand Island VA Medical Center during the rating 
period on appeal.  Preliminarily, in June 2003, the Veteran 
was diagnosed with "foot pain."  It was noted at that time 
that the Veteran's left foot had a calcaneus bone spur and 
the Veteran was referred to podiatry.  There is an August 
2003 VA record that shows the Veteran receiving a left heel 
steroid injection, given on account of left foot pain.  
Subsequently, there is a December 2003 VA record diagnosing 
plantar fasciitis and noting tenderness in the distal part 
of the left calcaneum at the heel.  Finally, there is an 
April 2004 VA record showing an assessment of "pain both 
feet controlled with lodine."

Considering the forgoing, the Board finds that the Veteran's 
disability picture is most consistent with a 30 percent 
disability rating.  Specifically, the medical evidence 
indicates that marked deformity (pronation) was noted during 
the July 2007 VA examination. 

With respect to pain on manipulation and use accentuated, 
the September 2007 VA examiner noted that the Veteran 
displayed tenderness in the plantar aspect into the arch and 
heel of both feet.  Upon examination in September 2003, the 
Veteran had "mild to moderate pain on palpation of the 
plantar aspect of the calcaneus" of both feet.  He has 
received steroid injections to help with the discomfort.  
See an August 2003 VA outpatient treatment record.  During 
the September 2007 VA examination, the Veteran described 
having to stretch his feet for nearly one to two hours 
before he is able to ambulate freely and without discomfort.  
The Veteran also stated that he can tolerate standing for 10 
to 15 minutes and walking up to a quarter mile.  Moreover, 
the VA examiner stated that the Veteran will experience mild 
problems performing some daily activities such as chores, 
shopping, exercise, recreation and moderate problems while 
participating in sports.  Accordingly, the Board finds that 
pain on manipulation and use accentuated has been 
demonstrated. 

With respect to swelling on use, during the July 2007 VA 
examination, the Veteran stated that his feet will swell 
after standing and walking.  While the Board acknowledges 
that swelling on use has not been clinically demonstrated, 
the Veteran is competent to testify as to the swelling of 
his feet.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir.2007).

With respect to characteristic callosities, the July 2007 VA 
examiner stated that there were no skin abnormalities for 
either foot.  The evidence of record does not indicate that 
the Veteran has characteristic callosities of either foot 
and the Veteran has not indicated otherwise. 

Based on the above, the Board finds that the Veteran's 
bilateral pes planus and plantar fasciitis more closely 
approximate the criteria for a 30 percent disability rating.  
See 38 C.F.R. § 4.7 (2009).

In order to qualify for the next higher 50 percent 
disability rating, there must be a showing of a pronounced 
disability (with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances).

In this case, "marked pronation" of the feet has never been 
demonstrated in the record.  While tenderness of the plantar 
aspect of the Veteran's feet has been identified, extreme 
tenderness has not been clinically identified.  Furthermore, 
the Veteran does not appear to indorse such extreme 
pathology as he described being able to walk a quarter of a 
mile and stand for 10 to 15 minutes during the July 2009 VA 
examination.  The evidence of record also does not identify 
severe spasm of the tendo Achillis on manipulation and the 
Veteran does not contend otherwise.

As for orthopedic devices, a 50 percent rating requires that 
assistive devices be unsuccessful in the relief of symptoms.  
During the September 2003 VA examination, the Veteran stated 
that he receives some relief from his orthopedic arch 
supports.  The July 2007 VA examiner stated that the 
Veteran's response to current treatments was "fair." 
Accordingly, the evidence does not indicate that assistive 
devices have been unsuccessful in the relief of the 
Veteran's symptoms.  

A 30 percent rating is the maximum schedular rating 
assignable for severe foot injuries, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, except that with actual loss 
of use of the foot, a 40 percent rating is assigned.  Based 
on the clinical evidence as outlined above, there is no 
demonstration of actual loss of use of either foot.  
Therefore the criteria for a 30 percent initial disability 
rating, and no more, have been met.

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  See Johnson v.  Brown, 9 Vet. App. 
7, 11 (1996).  However, the Board notes in passing that 
there is no evidence that the Veteran experiences any 
functional loss due to weakness, fatigability, 
incoordination or pain on movement.  The July 2009 VA 
examiner specifically stated that there was no evidence of 
"pain, weakness, excess fatigability, incoordination, lack 
of endurance, or loss in range-of-motion with repetitive 
use." 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
bilateral pes planus and plantar fasciitis have not changed 
appreciably over the period on appeal.  The Board 
accordingly finds that the increased 30 percent rating it 
has assigned should be made effective from the effective 
date of service connection, July 10, 2003.  There have been 
no medical findings and no other evidence which would allow 
for the assignment of a disability rating in excess of the 
30 percent that the Board is assigning. 

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the October 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected bilateral pes planus and plantar fasciitis.  The 
medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not 
be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his bilateral foot disability, it does 
not appear that the Veteran has been hospitalized at all for 
this disability. 

With respect to employment, the evidence of record indicates 
that the Veteran recently retired.  Specifically, in a 
December 2009 statement, the Veteran indicated that due to 
cutbacks made by his employer, his job description was 
altered and now required him to spend significant amounts of 
time on his feet.  He further stated that due to his 
bilateral foot condition he would have been unable to 
perform his duties and accepted a buy-out option that 
required him to retire. 

While the Board notes that the Veteran's bilateral foot 
disability contributed to his decision to retire, there is 
no indication that the Veteran's disability caused him any 
unusual employment impairment.  Specifically, the Board 
notes that the fact that the Veteran is currently unemployed 
is not determinative. The ultimate question is whether the 
Veteran, because of his service-connected disability, is 
incapable of performing the physical and mental acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In this case there is no medical evidence 
that the Veteran's bilateral foot disability would have 
marked interference with employment.  See Van Hoose, supra 
[noting that the disability rating itself is recognition 
that industrial capabilities are impaired]. In addition, 
there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a 30 percent disability rating is warranted 
for the Veteran's service-connected bilateral pes planus and 
plantar fasciitis.  To that extent, the appeal is allowed.


ORDER

An initial disability evaluation of 30 percent is granted 
for bilateral pes planus and plantar fasciitis, subject to 
governing regulations concerning the payment of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


